Title: To James Madison from Turrell Tufts, 7 January 1804 (Abstract)
From: Tufts, Turrell
To: Madison, James


7 January 1804, Surinam. “This moment William Wyman master of the Schooner Anne of Boston, to me well known, has Appeared before me & made a declaration, a copy of which is inclosed. It will inform you of a most arbitrary act.… This is not the first act of the like nature, although it is the first that has occurred Since my residence here. Formerly, most Criminals were forced on board our Vessels and were actually landed in the UStates, without noise or complaint—the masters fearing that a Knowledge of the facts would get them into difficulty. It is a policy of this Government not to punish White People in a Public & ignominious manner, the reason is they conceive that the Slaves would have less respect for their masters. It is therefore highly necessary for the Government of the USA to take such measu⟨res⟩ as may be proper to prevent such impositions in future. If it is neglected, all the Thieves & murderers in this Colony will be sent as a blessing to the UStates. Note. There are now three Jews in Prison charged with having murdered some Soldiers. If they are condemned, they also will be forced on some of our Vessel⟨s.⟩” The commissary general refuses to hear Tufts “in character of Consul.” Has just been informed “that there are 25 Criminals in Prison, & that every American Master here will be forced to take one.” The previous administration allowed U.S. cargoes to enter and clear at favorable valuation rates. “The Colony now being well supplied,” the new chief magistrate urges “full Payment of the heavy duties imposed, say 8 pCent. on all Goods entered, & about 14 PCt on all produce Cleared out.” “It would have a most powerful effect—were the Govt of the USa to Prohibit any intercourse with this place, untill such Conduct is dropped. The non arrival of an Am. Vessel here, in One month would Produce a revolution.” Adds in a postscript: “I write this Letter under apprehension that were its contents known, & the writer of it, I should suffer for my Zeal for the good of my Country. I beg therefore that no part of it be made public.”
 

   
   RC and enclosure (DNA: RG 59, CD, Paramaribo, vol. 1). RC 4 pp.; docketed by Wagner with the notation: “Convicts forced on board our vessels.” For enclosure, see n. 1.



   
   The enclosure is the 7 Jan. 1804 protest of William Wyman (3 pp.; docketed by Wagner), attested by Tufts, against his being compelled to transport a convicted thief from Surinam to Boston. A note at the foot of the last page reads: “Copy sent ⅌ Capt Jn Wallace, Brig Mary Ann, of Philadelphia, who sailed 10 Jany.”


